DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 07/30/2021.
•    Claims 14-19 have been amended.
•    Claims 1-13 have been canceled.
•    Claims 20-21 have been added.
•    Claims 14-21 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2017-010374, filed on 01/24/2017 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2017/031450, filed 08/31/2017.

Information Disclosure Statement
	Information Disclosure Statement received 07/20/2021 has been reviewed and considered.
Response to Amendment
In light of Applicant’s amendments, filed on 07/30/2021, the claims are no longer interpreted as invoking 112(f) and the 112(a) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:

With regards to claims 14 and 17, the limitation “movable unit” (Claim 14: Ln. 39; Claim 17: Ln. 28) appears to have a grammatical error. The limitation should likely read “the movable unit.”

Appropriate correction is required.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 14, this claim recites the limitation “the movable unit” Lines 11-12. This claim previously recites at least one moveable unit, but not “a movable unit.” Thus, in an instance where there were multiple moveable units, this limitation would be confusing. Accordingly, the examiner interprets this limitation to read “a moveable unit.”
With regards to claim 14, this claim recites the limitation “the respective variable specification item.” Line 25. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a respective variable specification item.”
Dependent claims 15-16 and 20 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 17, this claim recites the limitation “the respective variable specification item.” Line 10. There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a respective variable specification item.”
With regards to claim 17, this claim recites the limitation “the moveable unit” Line 16. This claim previously recites at least one moveable unit, but not “a moveable unit.” Thus, in an instance where there were multiple moveable units, this limitation would be confusing. Accordingly, the examiner interprets this limitation to read “a moveable unit.”
claims 18-19 and 21 are rejected for at least the same rationale as set forth in the above paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 14-16 and 20 are directed to a machine, and claims 17-19 and 21 are directed to a process. Therefore, claims 14-21 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional 
Looking at claim 14, claim 14 recites at least the following limitations that are believed to recite an abstract idea: 
a variable specification storage configured to store information on variable specifications of the base robot, the information containing variable specification items of the base robot and initial values of the variable specification items, the variable specification items including a number of axes of the base robot and an operating range of the base robot; 
a movable unit storage configured to store information on the movable unit, the movable unit including a bending unit and a rotation unit, the bending unit including two links coupled to each other through a bending joint, the rotation unit including two members arranged on a centerline and coupled to each other such that the two members are rotatable about the centerline as a rotation center; and 
a part conformity examination result storage configured to store information on a combination of the movable unit in which the corresponding variable specification is changed; 
reading each variable specification item corresponding to the base robot from the variable specification storage; 
displaying the respective variable specification item of the base robot to the customer; 
receiving, from the customer, a special order specification in which at least one of the variable specification items is changed from an initial value; 
search for a combination of the movable unit that satisfies the special order specification based on the information stored in the movable unit storage and the part conformity examination result storage, the combination containing a number of rotation units, a number of bending units, and a serial configuration of the rotation units and the bending units; 
display, to the customer, a representation of the base robot that is the serially coupled body of the control unit, the searched combination of movable unit, and the end effector unit, the representation corresponding to the combination and an operation satisfying the special order specification; and 
receive an order of a set or a part of the components of the base robot from the customer according to the serially coupled body of the control unit, the searched combination of the movable unit, and the end effector unit, and accept the order.
The above limitations recite the concept of determining a robot design that fulfills specifications and allowing a customer to order the robot.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because receiving a special order specification, according to which a base robot is customized by choosing parts that satisfy the special order specification, all so that a user may input an order for the customized robot, 
Under Prong Two of Step 2A of the 2019 PEG, claims 14 and 17 recite additional elements, such as at least one memory, a variable specification database, a moveable unit database, a part conformity examination result database, a customer terminal, a processor operatively coupled to the customer terminal and the at least one memory, the processor being programmed, and an animation of a virtual object. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 14 and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 14 and 17 merely recite a commonplace business method (i.e., determining a robot design that fulfills specifications and allowing a customer to order the robot) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 14 and 17 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer FairWarning v. Iatric Sys.).  Likewise, claims 14 and 17 specifying that the abstract idea of determining a robot design that fulfills specifications and allowing a customer to order the robot is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 14 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 14 and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 14 and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 14 and 17, these claims recite additional elements, such as at least one memory, a variable specification database, a moveable unit database, a part conformity examination result database, a customer terminal, a processor operatively coupled to the customer terminal and the at least one memory, the processor being programmed, and an animation of a virtual object. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 14 and 17 specifying that the abstract idea of determining a robot design that fulfills specifications and allowing a customer to order the robot is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 14 and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 14 and 17 that transform the judicial exception into a patent eligible 

Dependent claims 15-16 and 18-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 15-16 and 18-21 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 18-21 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 15-16 further recite the additional elements of a base robot database, and a customer information database.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 15-16 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  As such, under Step 2A, dependent claims 15-16 and 18-21 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 14 and 17, dependent claims 15-16 and 18-21, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., determining a robot design that fulfills specifications and allowing a customer to order the robot) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these 

Allowable Subject Matter
Claims 14-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Morey et al. (US 10414046 B1), hereinafter Morey, previously cited Panesse et al. (US 20070135933 A1), hereinafter Panesse, and newly cited Takayama (US 20160257002 A1), hereinafter Takayama. 

Although individually the references teach concepts such as a platform to customize a robot for purchase and a robot comprising bending and rotation units, none of the references teach nor render obvious a robot customization platform that allows a user to search a combination containing a number of rotation units, a number of bending units, and a serial 

Morey discloses a robot customization method (Morey: Col. 20, Ln. 20-25 and Fig. 13). Morey further discloses a database that can store and provide data about whether or not a component, configuration or arrangement can satisfy a constraint (Col. 33, Ln. 25-30), where constraints may be related to tasks (e.g., a minimum amount of weight that a robotic device can carry, a longest reach value that a robotic device has to make, cost-based constraints) (Col. 26, Ln. 31-37). Morey additionally discloses a display for robot configurations, where configurations may be selected (Col. 13, Ln. 37-39 and Fig 6). Morey further discloses displaying manipulability and movement information for a selected robotic device configuration (Col. 19, Ln. 64-66 and Fig. 12). Morey additionally discloses a change request button 632 can be selected to modify a request for one or more configurations of robotic devices (Col. 14, Ln. 32-33), where the user interface can include functionality to reconfigure the robotic device after reviewing a provided configuration and/or information provided by the simulator. That is, the user interface can enable modification of information associated with the robotic configuration, such enabling updating criteria and/or parameters (Col. 6, Ln. 59-65). Morey further discloses validation database 1482 can provide data about whether or not a configuration can satisfy a constraint (Col. 33, Ln. 25-30). Morey further discloses that a component database 1438 can return a list of one or more components that meet the one or more component criteria, list of components can include information associating components with one or more configurations and/or arrangements; e.g., information indicating that the single link that is 40 inches long can be used with configurations 1, 2, and 7 for robotic devices and/or with robotic devices that are based on 
 
Panesse teaches a programming interface for simulation (optionally including virtual reality simulation), diagnosis and control of a machine (Panesse: [0014]). The machine may be a robot including a base which may additionally include various motors for effecting movement of the arms and end effector. Fewer or more arms, each of varying lengths, may be employed with the robotic systems. Multiple arms 106, 108, 111, such as those depicted in FIG. 1, permit the illustrated robotic arm to reach around or over other objects, and to extend up to the full length of the combined arms 106, 108, 110. In addition to arms the base 104 or some other portion of the robotic system 100 may include actuators for linear or other vertical, horizontal, or other planar motion. In embodiments, positions of other robotic components, such as wheels, gears, carts, drive mechanisms, cameras, sensors may be controlled. (Panesse” [0016]). However, Panesse 

Takayama teaches a robot system (Takayama: [abstract]). Additionally, Takayama teaches the distance from the tool center point coordinate system to a rotation axis and an angular component of a reference vector of the tool center point coordinate system may be displayed (Takayama: [0028] and Fig. 9). Takayama further teaches a bending machine which has a bender controlling part which controls the motion of bending machine (Takayama: [0039]). Yet Takayama does not teach customization of a robot for purchase.

	Newly cited NPL Reference U teaches a platform for building a custom miniature robot. Various components of the robot may be chosen and are displayed in an interface. However, U does not teach any of the limitations the movable unit.

While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 14 and 17, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 15-16 and 20 depend from claim 14 and claims 18-19 and 21 depend 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant’s arguments, filed 07/30/2021, have been fully considered.

35 U.S.C. 112(b)
Applicant argues the claims are definite (Remarks page 8). The examiner disagrees. While the amendments have cured some of the 112(b) deficiencies, they have given rise to new 112(b) rejections, as discussed above.

35 U.S.C. § 101

	Applicant argues the claims are eligible because “claims 14 and 17 provide an improved system…This improvement explicitly recited in the claim language…independent claims 14 and 17 recite the features that improve the conventional technology by implementing a specifically-defined computer implemented processes that implements displaying an animation on a display of the virtual object corresponding to the combination and an operation satisfying the special order specification. These benefits are clearly an improvement to the computer-based technology, as discussed in the Specification.” Remarks pages 10-11. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0001] describing the invention as a robot trading system. 
Although the claims include computer technology such as at least one memory, a variable specification database, a moveable unit database, a part conformity examination result database, a customer terminal, a processor operatively coupled to the customer terminal and the at least one memory, the processor being programmed, and an animation of a virtual object, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of ordering a custom robot in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of facilitating custom robot ordering. The claimed process, while arguably resulting in a more efficient robot buying process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to shopping components while still employing the same processor and/or computer components used in conventional systems to improve shopping for a robot, e.g. commercial process. As such, the claims do not recite specific technological improvements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625